id office uilc cca_2008091614103734 ---------------------------- number release date from ----------------------- sent tuesday date pm to -------------------- cc ------------------------------------------ subject transferee interest ---------------------- ------------ in the context of imposing transferee_liability for interest in respect of an intermediary tax_shelter you asked us to state the periods in which a transferee may be liable for interest the type of interest and factors affecting that liability a transferee may be liable for interest in three periods the first period involves sec_6601 interest on the transferor’s tax_liability and runs from the due_date of the transferor’s tax_return to the date of transfer where the transfer is after the due_date the second period may involve interest under either sec_6601 or state law if under sec_6601 it runs from the later of the due_date of the transferor’s return or the date of transfer to the date interest begins to run on the demanded liability of the transferee if under state law it runs from the date of transfer or the date of exhaustion of the value of the transferred assets to the date interest begins to run on the demanded liability of the transferee the third period involves sec_6601 interest running from the date the transferee_liability is demanded to the date of payment additional factors that may affect a transferee’s liability for interest are where the total value of the transferred assets exceeds the transferor’s total liability on the date of transfer interest may be imposed for the second period until the value of the assets is exhausted where the value of the transferred assets is less than the transferor’s total liability or where the excess in value of assets transferred has been exhausted state law may impose interest for the second period or remainder of the second period where there are multiple transferees where the transferee is a successor-in-interest liable for interest on the federal tax debt of the predecessor interest may be imposed from the due_date of the predecessor’s return until the debt including interest additions and penalties is paid see 354_f2d_830 8th cir on primary holding of successor liability through assumption by contract liability was not limited by the value of the assets received when the value of the assets received is less than the transferor’s liability state law may provide for interest from the date of transfer to the date of the notice of liability under rules relating to creditors state law may for example impose interest if the transferee participated in the transfer or knew of the transferor’s liability before assets were transferred see 102_f3d_1088 10th cir transferees were liable for interest from the date of transfer even though the value of transferred assets was less than the transferor’s liability where the transferees caused the transfer gcm wl where the transferee knows of the transferor’s purpose to hinder or defraud creditors the transferee may be held liable under state law to pay interest on the value of the assets received from the date of transfer see also borg v cir tcmemo_1987_596 state law provided for pre-judgment interest ----
